Appeal by defendant: (1) from a judgment of the County Court, Suffolk County, dated April 23, 1958, convicting him, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to serve from 25 to 40 years; and (2) from each and every intermediate order. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.